BLATCHFORD, District Judge.
The proceeds of the bankrupts’ property in the hands of their assignee, subject to be divided among their creditors, must, at the time of the hearing of the application for their discharge before the register, be then equal to fifty per centum of the amount of the claims proved against their estate, on which they are liable as principal debtors, in order to entitle them to discharge, unless the assent named in section 33 [of the act of 1867 (14 Stat. 533)] is filed. 1 concur with the view taken in Re Freidericlo [Case No. 5,092],